                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC#: _ _ _ _ _ __ _
--------------------------------------------------------X      DATE FILED: q /{jr/
                                                                                   f     I
                                                                                             an
UNITED STATES OF AMERICA,


                                                                     17-CR-512 (KMW)
                 -against-
                                                                           ORDER
JOEL TAPIA,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The CJ.A. attorney assigned to receive cases on February 18, 2020, Edward Sapone, is

hereby ordered to assume representation of defendant Joel Tapia ("Defendant") in the above-

captioned matter, as co-counsel with appointed counsel Calvin Scholar, as of that date.           Mr.

Sapone shall assist Defendant in making post-trial motions, including but not limited to any

ineffective assistance of counsel arguments that Defendant may wish to pursue.

         Defendant is granted leave to amend his Motion for a Judgment of Acquittal and Motion

for a New Trial (the "Motion").         (ECF Nos. 495- 96.)    Defendant' s amended Motion, if any,

shall be due on Thursday , March 19, 2020.           Should Defendant file an amended Motion, the

Government' s response shall be due on April 2, 2020.          Defendant's reply, if any , shall be due

on April 9, 2020.

         The conference currently scheduled for April 1, 2020 is adjourned to April 16, 2020, at

11 :00 a.m .

         SO ORDERED.

Dated: New York, New York
       February 18, 2020
                                                                    KIMBA M. WOOD
                                                                 United States District Judge
